DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The remarks on page 6-7 argue the following:
The Office acknowledges that Ando does not teach or fairly suggest a zeolite that is hydrothermally aged and does not refer to Yang as curing this deficiency. Action at 4. Instead, the Office alleges that Table 2 and { [0051] of Chandler provide this element “because Chandler explains that hydrothermally aging a sieve improves the catalytic activity of the zeolite.” and thus “it would have been obvious . . . to hydrothermally age the zeolite of Ando.” /d. This is incorrect.

In contrast to the Office’s assertions, Table 2 and [0051] of Chandler show that in each instance the fresh zeolite had improved catalytic activity (1.e., higher NOx conversion) when compared to thermally aged counterparts. In fact, as is shown in Chandler’s Table 2 below, every hydrothermally aged CHA type zeolite of Chandler exhibited lower catalytic activity (i.e., lower NOx conversion) when compared directly to its fresh counterpart.

    PNG
    media_image1.png
    477
    1115
    media_image1.png
    Greyscale

For example, catalyst C in Table 2 shows that at a 190 °C inlet gas temperature, the fresh catalyst converts 87% of NOx, whereas the aged catalyst only converts 68% of NOx. This trend holds for every example provided in Chandler and nothing in Chandler indicates otherwise.

	Applicant’s arguments are respectfully not persuasive for the following reasons.  The example cited above is recorded at 190 degrees C, which differs from the value required by Claim 1, which is at 500 degrees C.  The data provided above shows that as the temperature increases, the NOx conversion is increased.  Therefore, an increase to 200 degrees, provides a large NOx conversion improvement, while further heating up the reaction conditions to 400 degrees C produces even better NOx conversion.  The comparison therefore is not commensurate in scope to the claims since the amounts cited are far below the claimed temperature of 500 degrees C.  Furthermore, the Chandler explains that either fresh or aged conditions were able to show very high NOx conversion results as shown in table 2 (see para. 51 of Chandler).  

	Next, the remarks argue on pg. 7 the following:
In stark contrast to the Office’s assertions that the source of improved catalytic activity was hydrothermal aging (which as noted above is not supported by the data), Chandler instead concluded that the improvement in catalytic activity they witnessed was the result of increased crystallite size. Chandler at § [0051]. Specifically, Chandler describes its findings that CHA types zeolites having large crystallite size outperform those having smaller crystallite sizes and that these findings are independent of hydrothermal aging status. Chandler specifically recites "{i]t can be seen from Table 2 that the activity of the catalysts generally follows a trend of increasing activity with crystallite size. Hence we conclude that larger crystallite size aluminosilicate zeolite materials are surprisingly more active either fresh or hydrothermally aged than catalysts prepared from smaller crystals of the same aluminosilicate zeolite material." Chandler at § [0051].

Applicant asserts that the Office has misconstrued the teachings of Chandler and that a PHOSITA desiring to maximize catalytic activity and NOx conversion would not be motivated by Chandler to hydrothermally age catalysts. Nothing in Yang remedies this deficiency.

	Applicant remarks are respectfully acknowledged.  Although both fresh and aged zeolites were analyzed according to varying crystal sizes (Catalysts A, B and C), the section cited in Chandler explains that NOx conversion was high for either fresh or aged conditions.  AS Table 2 shows, at 400 degrees C, the NOx conversion for all catalysts no matter the crystal size was extremely high.

	Next the remarks argue on pgs. 7-8, the following:
The Office acknowledges that Ando and Chandler do not teach or suggest that the performance of its catalyst reduces NOx concentration by at least 90% at a temperature equal to or greater than 500 °C. Action at 4. To cure the deficiencies of Ando and Chandler, the Office relies on Yang and alleges that "Yang performs tests of their zeolite" and that "their inventive product has a NOx conversion of greater than 90% at 500 degrees C" while specifically pointing to FIGURE 16 and Example 12. Action at 5. The Office then asserts that it would have been obvious to "adjust formation of the hydrothermally aged zeolite catalyst of Ando and Chandler to have a NOx conversion of greater than 90% at 500 degrees C." /d. Applicant disagrees.

A PHOSITA understands that the composition of a catalyst is highly determinative of its catalytic activity and thereby would not expect two catalysts having highly distinctive compositions (i.e., a fresh copper CHA catalyst of example 12 and FIGURE 16 of Yang vs. a hydrothermally aged iron chabazite and iron beta catalyst of the present Application) to behave in the same manner with a reasonable likelihood of success. See Yang at col. 36, lines 55-60 and FIGURE 16. Table 1 below illustrates some key distinctions between the catalysts of Yang and those of the present Application.

    PNG
    media_image2.png
    459
    618
    media_image2.png
    Greyscale

	Applicant’s remarks above are respectfully contended for the following reasons.  First, the data shown in Chandler, in Table 2 above, shows that the NOx conversion at temperatures as high at 400 degrees C ranges from 96-99% in either fresh or aged catalysts (see table 2 of Chandler).  This reference do not state that the NOx conversion at a higher temperature is at least 90% or greater.  Although, based on the data in Chandler it would be clear that the NOx conversion would remain high, the non-final action looks to Yang (above).  In Yang, the reference shows that a zeolite ion-exchanged with a metal, such as Fe produces (or Cu in example 10) produces a greater than 90% NOx conversion when operated at 500 degrees C (see Fig. 16).  As to the NOx conversion of the catalyst when aged, it is respectfully contended that Claim 1 requires a NOx concentration of at least 90% at 500 degrees C but does not require aging.

	The remarks then compare the differences between Yang and the present invention (see pg. 9, top).  Some of the feature claimed, such as hydrothermal aging, are not claimed in the claim set however.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 3, 2022